Citation Nr: 1500411	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-30 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied, in pertinent part, entitlement to service connection for a lower back condition.  Jurisdiction over the Veteran's claims file currently resides with the St. Petersburg, Florida RO.

The Board remanded this matter in October 2012 and July 2014 for additional evidentiary development.

For the reasons that follow, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the claims file, including the Veteran's lay statements, the Board finds that the issue of entitlement to service connection for a lower back disorder must be remanded once again so that an addendum opinion can be obtained to determine whether the Veteran's disability is related to service.  The Board recognizes that this matter has been remanded on two other occasions.  However, a remand is necessary in order to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.  The Veteran's representative has also noted the need for additional opinion.

Service treatment records indicate that the Veteran incurred a back injury in December 1971 after he fell off a telephone poll while performing maintenance work.  At that time, he was diagnosed with a lumbosacral strain and was given medication and instructed to avoid heavy lifting.  No X-rays were performed.  His October 1973 separation examination and report of medical history were negative for back problems.  Post-service private and VA treatment records indicate chronic back pain and degenerative joint and disc disease of the lumbosacral spine.

The Veteran alleges that he has had chronic lower back pain since the December 1971 in-service injury.  His spouse confirmed that he has had constant lower back pain since they met, in 1979.  His primary care physician, Dr. C, asserted (in an August 2009 statement) that the Veteran has had chronic lower back pain since first being treated by the physician, in 1985.  In addition, Dr. H, a private chiropractor who reportedly treated the Veteran for back pain beginning in 1980, averred (in an August 2009 statement) that the Veteran's lower back symptoms in 1980 were consistent with a lumbar disc injury/subluxation, and that such symptoms would wax and wane throughout his life.  The medical evidence of record thus establishes that the Veteran has received treatment for lower back problems for many years, and that he had a lower back injury in service that is corroborated by service treatment records.  In addition, the Veteran has alleged continuity of symptomatology since the December 1971 injury.

In June 2011, a VA examination was performed which was found by the Board to be inadequate.  In November 2012, another VA examination was performed, which was also found to be inadequate.  The primary reason the Board found these opinions inadequate was that the examiners relied too heavily on the lack of documentation of back treatment after separation and prior to 1980.  In this regard, the Board noted in its October 2012 remand that the examiner's focus on the Veteran's lack of treatment-and, more importantly, the examiner's failure to consider the Veteran's own statements regarding his continuous symptoms-was misguided, as service connection is warranted under 38 C.F.R. § 3.303(b) for continuity of symptoms, not continuity of treatment.  In the July 2014 remand, the Board further noted that the examiners had incorrectly characterized the private medical evidence of record, including Dr. H's statements (from his August 2009 letter) regarding the Veteran's lower back symptoms.  To that end, the Board directed the RO to consider the significance of Dr. H's statements, including whether they supported a nexus with the Veteran's December 1971 injury.

Pursuant to the Board's July 2014 remand, the Veteran underwent a VA examination in September 2014 which confirmed degenerative disc disease of the lumbosacral spine.  However, the examiner opined that it was not at least as likely as not that the Veteran's current lower back symptoms were related to his in-service back injury.  In support of this opinion, the examiner's rationale in its entirety read: "Current lower back condition is related to aging.  Patient was diagnosed with a lumbar strain in 1971.  Symptoms and problems related to lower back were denied in Spearation [sic] Exam, and said physical exam was negative for lower back issues."

When VA undertakes to provide an examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the September 2014 VA examination is inadequate for several reasons.  First, the examination is inadequate because the VA examiner did not adequately explain the basis for his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (most of the probative value of a medical opinion is derived from its reasons and bases, not from mere review of the claims file or statements of ultimate conclusion).  Specifically, the examiner did not explain how he reached the conclusion that the Veteran's current arthritis is due to aging.  Moreover, while the examiner noted that a 1971 lumbar strain occurred, he provided no explanation as to the significance of the injury in relation to the Veteran's current back symptoms.

Furthermore, the Board notes that the Veteran has consistently alleged that he has experienced continuous lower back symptoms since service, and that his testimony is competent to establish such symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994) (competent lay testimony includes that which is within the realm of the witness's personal knowledge).  As such, the September 2014 VA examiner's failure to take into account the Veteran's statements-indeed, the failure to even mention the Veteran's claims relating to lower back symptoms in the examiner's rationale-renders the opinion inadequate for rating purposes.

Finally, despite specific directives in the July 2014 remand, the September 2014 VA examiner's rationale failed to discuss Dr. H's August 2009 letter expressing at least the possibility that the Veteran's back symptoms were consistent with a lumbar disc injury/subluxation that may have occurred in service.  In this regard, the Board notes that it is unclear whether Dr. H's letter constitutes an opinion regarding a nexus between the December 1971 injury and the Veteran's symptomatology.  It is also unclear whether Dr. H's letter constitutes reliable medical evidence, as it is based on treatment that occurred several decades before the letter was written.  Regardless, the Board cannot substitute its own medical judgment for that of medical professionals.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Consequently, another VA medical opinion is needed to ascertain the significance of Dr. H's letter in light of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the record to the examiner who completed the most recent examination for an addendum opinion.  If unavailable, records should be forwarded to a similarly situated examiner.  In the addendum, the examiner is asked to determine the nature and likely etiology of his lower back disorder.  In a detailed rationale, the examiner should specifically address the following topics:

(a)  Discuss the significance of the Veteran's December 1971 in-service injury, to include the documented lumbosacral strain, in relation to the Veteran's current lower back symptoms, to include degenerative disc disease of the lumbosacral spine.  Specifically discuss whether the December 1971 lumbosacral strain is distinct from the Veteran's current degenerative disc disease.

(b)  Discuss the significance of Dr. H's August 2009 letter describing the Veteran's treatment for a lumbar disc injury/subluxation in 1980.  Specifically discuss whether this letter, in particular its statement that the Veteran's "symptoms were consistent with a lumbar disc injury/subluxation.  After initial injury the symptoms will classically wax and wane throughout the patient's life," constitutes an opinion that there is a causal relationship between the December 1971 in-service injury and the Veteran's lower back symptomatology.  Also discuss the reliability of the letter as medical evidence, in light of the fact that it is based on treatment undertaken many years prior.  This discussion should also include consideration of contemporaneous medical records on file from the 1980's and thereafter showing a fall from a roof, a slip and fall, and the histories recorded in those records.

(c)  Discuss the Veteran's statements regarding his continuous lower back symptoms since the December 1971 in-service injury.  The examiner should incorporate the Veteran's statements into any rationale or opinion provided.

After reviewing the entire record and discussing the above issues, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current lower back disorder was incurred in or aggravated by the December 1971 in-service injury, or was otherwise due to an event or incident in service.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  After completing all indicated development, the AOJ should readjudicate the claim  remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a fully responsive supplemental statement of the case.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




